Citation Nr: 1620372	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period beginning August 1, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2003.  A transcript of that hearing is of record.

When the Veteran's claim for a TDIU was most recently before the Board in July 2014, it was remanded for additional action by the originating agency.  The claim is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's service-connected disabilities, by themselves or in concert, have not been sufficient at any time on or after August 1, 2011, to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU for the period beginning August 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran initially claimed entitlement to a TDIU in September 1999, and his claim was denied in a July 2000 rating decision.  In a May 2001 letter, the RO notified the Veteran of the passage of the VCAA, and provided all required notice relating to his claim for a TDIU.  Although the Veteran was not provided complete notice until after the initial adjudication of his claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following provision of the required notice, the originating agency has readjudicated the Veteran's claim on numerous occasions, most recently via a January 2016 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  All available records from the Social Security Administration (SSA) have also been received by VA.  In addition, the Veteran has been afforded appropriate VA examinations, with additional examinations obtained to fully develop the record, most recently in June 2015 and November 2015.  The Veteran has not asserted, and the evidence of record does not show, that his service-connected disabilities have increased in severity since his most recent examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  As such, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of his claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned where the scheduler rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background and Analysis

The Veteran claims entitlement to a total disability rating based upon individual unemployability (TDIU).  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran is currently service-connected for (1) a left knee disability, evaluated as 30 percent disabling; (2) allergic conjunctivitis with dry eye syndrome, evaluated as 10 percent disabling; (3) allergic rhinitis, evaluated as noncompensably disabling; and (4) left knee scars, evaluated as noncompensably disabling.  As such, the Veteran does not meet the threshold rating requirements necessary to establish entitlement to a TDIU because he does not have one disability rated 60 percent, or one disability rated 40 percent with sufficient additional disabilities to attain the 70 percent level.  See 38 C.F.R. § 4.16(a) (2015).  Nevertheless, the Veteran may still warrant entitlement to a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b) (2015).

The Board briefly notes that the Veteran was granted temporary 100 percent ratings for his left knee disability for periods of convalescence following surgery on several occasions.  Most recently, the Veteran was granted a 100 percent rating for the period between June 18, 2010, and August 1, 2011, following a total left knee replacement.  His rating was reduced to 30 percent effective August 1, 2011.  In a March 2011 decision, the Board denied entitlement to a TDIU prior to June 18, 2010, and that decision has not been appealed.  Because a TDIU has been denied prior to June 18, 2010, and a 100 percent rating was in effect from June 18, 2010, through July 2011, the issue remaining before the Board is entitlement to a TDIU beginning August 1, 2011.  The Board notes, however, that it has reviewed all evidence of record bearing upon the Veteran's entitlement to a TDIU beginning August 1, 2011.

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran had sharp, intermittent pain in his left knee, but that he had slightly improved since his June 2010 surgery.  The examiner found that the Veteran's left knee disability limited his ability to walk and stand, to 1 mile and 5 minutes, respectively, but stated specifically that he should be able to do sedentary employment when released by his surgeon.  With regard to the Veteran's service-connected rhinitis and conjunctivitis, the examiner found these disabilities had no effect on the Veteran's employability or daily activities.

The Veteran was afforded an additional VA examination in July 2011.  The examiner found that the Veteran's total left knee replacement was in good position, and that his range of motion of the left knee was from 0 to 120 degrees.  The examiner found that the Veteran would have restrictions in terms of prolonged standing, but would do well in a sedentary position, and that his left knee disability was not sufficient to place him on an "unemployable list."  With regard to the Veteran's service-connected rhinitis and conjunctivitis, the examiner deferred to other appropriate experts.  In a subsequently obtained September 2011 VA examination report, a separate examiner found that neither the Veteran's rhinitis nor his conjunctivitis had any effect on employment, whether physical or sedentary.

The Veteran was afforded an additional VA examination in June 2015.  The examiner found that the Veteran's left knee disability impacted his ability to perform occupational tasks in that it limited his standing, walking, squatting and lifting.  There was no finding, however, that the Veteran was unable to perform sedentary work.  With regard to the Veteran's rhinitis and conjunctivitis, the examiner found that neither condition impacted the Veteran's ability to work.

Upon a thorough review of all VA and private medical evidence of record, there are no medical opinions or statements contradicting the VA examination reports described above, or finding that the Veteran's service-connected disabilities preclude him from sedentary employment.

The Board has also reviewed all lay statements submitted by the Veteran and by others on his behalf.  Although these statements describe difficulties encountered by the Veteran due to his service-connected disabilities, none contend that the Veteran is incapable of obtaining and following any substantially gainful occupation, to include sedentary employment.  Instead, the Board notes that at his February 2003 hearing, when asked why he believed all forms of employment consistent with his education and background were precluded as a result of his service-connected disabilities, the Veteran stated "I don't think that."  He explained that the job market in his area was tight, but if he was in another area he would pursue other types of employment.  He indicated his belief that he could maybe get a job at a fast food restaurant, but that he would not because his previous job as a letter carrier gave him a substantial income.  In a November 2010 correspondence, the Veteran stated, "my service-connected injury prevented me from keeping my job as a letter carrier or any long-standing job, not teaching . . . ."  The Board notes at this juncture that the Veteran was employed as an elementary school math teacher from 2004 to 2006.  Although these statements pre-date the period on appeal, they are evidence of the Veteran's mistaken belief, also expressed in later statements, that entitlement to a TDIU is warranted where a veteran is unable to secure employment that is similar to prior positions held, with similar pay.  Again, however, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See 38 C.F.R. § 4.16 (2015); Van Hoose v. Brown, 4 Vet. App. 363.

The Board acknowledges that the Veteran was granted a medical retirement from his position as a U.S. Postal Service mail carrier by the Office of Personnel Management (OPM) in an August 1999 decision.  The Board notes, however, that the available records relating to the OPM decision do not include the standard upon which that decision was based.  It is clear, however, that the decision was based, at least in part, on a statement obtained from the Veteran's supervisor on the section of a form relating to whether any effort to accommodate the Veteran had been made.  The supervisor stated that the Veteran had been assigned to a walking route, and his need to avoid walking or standing for long periods of time could not be accommodated, which resulted in daily knee pain.  An additional statement relied on by OPM indicated that the Veteran could not be reassigned to a more suitable position because there were no vacant positions available.  As such, the Board notes that OPM's decision relied at least in part on the impossibility of reassigning the Veteran to a more suitable, sedentary position, and included no finding that the Veteran was incapable of sedentary employment.  Therefore, the Board concludes that the OPM decision was not made pursuant to standards similar to those required for entitlement to a TDIU under VA regulations.  In addition, the Board notes that the OPM decision was rendered in August 1999, and thus no records relied on by OPM relate to the period beginning August 1, 2011, which is now on appeal.  As such, the Board finds that OPM's decision is of limited probative value in addressing the Veteran's current appeal.

The Board also notes that records obtained from the Social Security Administration (SSA) show that SSA found the Veteran was disabled as of November 11, 2006, due to the residuals from surgery to remove a benign neoplasm of the brain.  The Veteran is not service-connected for the condition underlying SSA's grant of disability benefits.  Again, the Board notes that in determining whether unemployability exists, consideration may not be given to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  In addition, the Board notes that the Veteran's application for SSA benefits was granted in August 2007, and no records relied on or received from SSA pertain to the period beginning August 1, 2011, which is the period currently on appeal.  As such, the Board finds that the SSA's determination of the Veteran's claim for disability benefits is of limited probative value.

The Board briefly notes that the Veteran is service-connected for left knee scars.  The record, however, contains no medical evidence or contention that the Veteran's left knee scars have any impact on his employability.

Upon a careful review of the foregoing, the Board finds that there is simply no reasonable basis for finding that the Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  The disability ratings currently assigned are in themselves recognition that the Veteran's service-connected disabilities make it difficult for him to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361.  While the Board acknowledges that the Veteran has reported ongoing unemployment, the fact he is unemployed or has difficulty obtaining employment is not enough.  Here, the evidence, to include consistent medical opinions from competent VA examiners that he is capable of sedentary employment, demonstrates the Veteran's service-connected disabilities have not been sufficient to render him unemployable during the period on appeal.  Accordingly, the Board must also conclude that a referral of the TDIU claim for extra-schedular consideration is not in order.

Although the Board has duly considered the benefit-of-the-doubt doctrine, a preponderance of the evidence is against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU due to service-connected disabilities, for the period beginning August 1, 2011, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


